 In the Matter of J.C.BLAIRCOMPANYandUNITED CONSTRUCTIONWORKERS, DIVISION OF DISTRICT 50, UMWACase No.,6-R-1873.Decided July 11,1t946Mlir.Kenneth G. Jackson,of Pittsburgh, Pa.,Messrs. ClydeW.Davis, Elmer B. Africa,andC. Jewett Henry,all of Huntingdon, Pa.,for the Company.Messrs. Paul M. Northern, Lee E. Hoover, John Bowser,andFran-cisMickey,all of Huntingdon, Pa., for the U. C. W.Messrs. Harry E. ScottandHarry O'Cleppo,both of Tyrone, Pa.,for the U. P. A.Mr. Melvin J. Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, Divi-sion of District 50, UMWA, herein called the U. C. W., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of J. C. Blair Company, Huntingdon, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Joseph Lepie,Trial Examiner.The hearing was held at Huntingdon, Pennsyl-vania, on May 16, 1946.The Company, the U. C. W., and UnitedPaperworkers of America, C. I. 0., herein called the U. P. A., ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYJ. C. Blair Company is a Pennsylvania corporation with its prin-cipal office and plant at Huntingdon, Pennsylvania.It isa subsidiary60 N. L.It.B., No. 47.404 J. C. BLAIR COMPANY405ofWestern Tablet and Stationery Company.The Company is en-gaged in the manufacture, sale, and distribution of stationery sup-plies.It purchased, during the year 1945, materials valued in excessof $1,000,000, of which approximately 90 percent was shipped frompoints outside the Commonwealth of Pennsylvania.During the sameperiod, the Company manufactured products valued in excess of$1,000,000, of which approximately 85 percent was shipped to pointsoutside the Commonwealth of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.Jr.THE ORGANIZATIONS INVOLVEDUnited Construction Workers, Division of District 50, United MineWorkers of America, is a labor organization affiliated with the Ameri-can Federation of Labor, admitting to membership employees of theCompany.United Paperworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the U. C. W. asthe exclusive bargaining representative of the Company's employeesuntilthe U. C.W. has been certified by the Board in an appropriateunit.We findthat a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2(6) and(7) of the Act.IV. THE APPROPRIATE UNITThe U. C. W. and the U. P. A. agree that the appropriate unitshould consist of all production and maintenance employees of theCompany, including truck drivers and their helpers, and watchmen,but, excluding clerical employees, a trucker and handler,' the parcelpost and express counterman,2 floorladies, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action.The Company concedes that this groupingisappropriate, but would also include the trucker and handler indispute, the parcel post and express counterman, and the floorladies.'Joseph Connor. Including Connor, there are 12 employees classified as trucker andhandler.The unions desire the inclusion of all truckers and handlers except Connor2George Davis. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe trucker and handler in question, and the parcel post and expresscounterman:The unions would exclude these employees from theappropriate unit as clericals, but the Company contends that they areproduction and maintenance employees who should be included.Bothemployees are hourly paid, like production and maintenance em-ployees.The parcel post and express counterman spends less than50 percent of his time in the Company's retail store.The larger partof his duties consists of assisting the trucker and handler in disputeat the parcel post and express counter, where he records incomingand outgoing shipments and packs outgoing orders, under the super-vision of the foreman of the shipping department.This counter islocated in the stock room, adjacent to the retail store. Since thegreater portion of his time is spent in the shipping department, andsince his duties are closely allied to those of production and main-tenance employees, we shall include the parcel post and expresscounterman in the unit hereinafter found to be appropriate.'The bulk of the duties of the trucker and handler in question con-sists of distributing incoming parcel post and express shipments, andpacking and shipping outgoing parcel post and express.He relievesthe parcel post and express counterman in the retail stores 1 houreach day and 1 afternoon each week. During these relief periods hecontinues to work in the shipping department, under the supervisionof the foreman of that department, taking time from his duties thereto wait on customers who come into the retail store.We shall alsoinclude the trucker and handler in dispute in the unit hereinafterfound to be appropriate.Floorladies: 4The Company employs two floorladies.5 Contraryto the position of the unions, the Company contends that they. arenot supervisory employees and should therefore be included.Bothare hourly paid, like production and maintenance employees.One 9works in the envelope and papeterie department.Her principal dutyis to arrange for additional materials in the event a shortage is im-minent at any machine. She also trains new operators, spending nomore than 5 percent of her time in this manner, and inspects finishedproducts, to which operation she devotes about 10 percent of her time.She has no authority to hire, discharge, promote, discipline, or in anyway effect changes in the status of the employees in her department,nor can she effectively recommend such action.She may not transferemployees to other departments or from one machine to another.3Matter of Faerfield Lumber t Supply Co,57 N L R. B. 15654In Matter of J. C. Blair Company,59 N. L. R B 1518, we held that the floorladiespossessed sufficient¢ndiciaofsupervisory authority to warrant their exclusion from theunit.Since thatcase theirduties havebeen alteredmaterially, as the evidence adduced atthe hearingindicates.5Florence Hooper and Abbie Rupert.6 FloienceHooper. J. C. BLAIR COMPANY407She is not consulted by the foreman with respect to rates of produc-tion or the dependability of employees, nor does she attend super-visors' meetings.Since she is not a supervisory employee within ourusual definition, we shall include her in the unit hereinafter found tobe appropriate.The other floorlady works in the tablet department.Her prin-cipal duties are mending and repairing products that come off themachines, making up shortages as they occur, laying out assortmentsand inspecting finished products.Only about 10 percent of her dutiesinvolves inspection.She has no authority to hire, discharge, promote,discipline, or in any way effect changes in the status of the employeesin the tablet department, nor can she recommend such changes. Shemay not transfer employees from one department to another or fromone machine to another, and is not consulted by the foreman withrespect to production rates or employees' dependability.She doesnot attend supervisors' meetings.Since she is not a supervisory em-ployee within our usual definition, we shall include her in the unithereinafter found to be appropriate.We find that all production and maintenance employees of theCompany, including truck drivers and their helpers, watchmen, floor-ladies, all truckers and handlers, and the parcel post and expresscounterman, but excluding clerical employees and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with J. C. Blair Com-pany, Huntingdon, Pennsylvania, an election by secret ballot shall be 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted as early as possible,but not later thanthirty (30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Sixth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections10 and 11,of said Rules and Regulations,among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during saidpay-roll period becausetheywere ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be representedby United Con-structionWorkers, Division of District50,UMWA,or by UnitedPaperworkers of America,C. I. 0., for the purposes of collective bar-gaining,or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.